Citation Nr: 0530482	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
of cephalgia as a residual of head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to May 
1965.

The Department of Veterans Affairs (VA) Board of Veterans 
Appeals (Board) granted service connection for cephalgia as a 
residual of a head injury in a June 2003 decision.  The 
current matter comes before the Board on appeal from a July 
2003 rating decision of the VA Detroit, Michigan Regional 
Office (RO) that assigned an initial 10 percent rating for 
cephalgia, effective from May 4, 2000.

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected cephalgia, the 
issue has been framed as that listed on the front page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

This matter was remanded by a decision of the Board dated in 
February 2005.


REMAND

The record discloses that this case was remanded in February 
2005 with requests to ensure that all notification and any 
additional development actions required by the regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA) were complied with as to the veteran's claim for an 
initial rating in excess of 10 percent for cephalgia.  It was 
also noted out that a notice of disagreement had been 
received with respect to the veteran's claim of entitlement 
to service connection for cerebrovascular accident.  (That 
issue was to be re-examined by the RO which had characterized 
it as "cardiovascular accident.")  The Board pointed out 
that a statement of the case was required in this instance in 
accordance with 38 C.F.R. § 19.29 (2005), unless the matter 
was resolved by allowing a full grant of the benefit sought 
on appeal or the veteran withdrew his notice of disagreement.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The record reflects that in a letter to the veteran dated in 
May 2005, the RO informed him that all steps directed by the 
Board had been completed and that his case was being returned 
to the Board for disposition.  It appears, however, that 
neither of the specific tasks requested in the February 2005 
Board remand was accomplished.  If they were performed, the 
record does not document it.  

The Court has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given these holdings, and the fact that significant 
development sought by the Board on the issue on appeal does 
not appear to have been completed, another remand is now 
required to cure the deficiency.  38 C.F.R. § 19.9 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The February 2005 Board remand 
should be thoroughly reviewed for 
reference and background purposes.  

2.  The RO should re-examine the issue 
of entitlement to service connection 
for "cardiovascular accident" 
residuals.  (The veteran has 
characterized the issue as a 
cerebrovascular accident, not a 
cardiovascular accident.)  If no 
additional development is required, or 
when it is completed, the RO should 
prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 
(2005), unless the matter is resolved 
by granting the benefit sought, or by 
the veteran's withdrawal of the notice 
of disagreement.  The issue should be 
returned to the Board only if the 
veteran files a timely substantive 
appeal.

3.  The RO should review the claims 
files and ensure that all notification 
and development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103(a) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2005) as to the issue on appeal.  The 
veteran should be specifically told of 
what is required to substantiate his 
claim of entitlement to an initial 
evaluation in excess of 10 percent for 
cephalgia due to head injury, and the 
information or evidence he should 
submit in support of the claim, as well 
as the information or evidence that VA 
will obtain on his behalf, if any.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005).  The veteran should also be 
asked to submit any pertinent 
information or evidence in his 
possession.  38 C.F.R. § 3.159 (2005).

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for cephalgia as a 
residual of head injury.  If the 
benefit sought on appeal is not 
granted, the veteran should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

